United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.Y., Appellant
and
DEPARTMENT OF THE INTERIOR,
NATIONAL PARK SERVICE, Washington, DC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2202
Issued: February 12, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 30, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ June 6, 2007 nonmerit decision denying her request for further review
on the grounds that it was untimely filed and did not establish clear evidence of error. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction over this nonmerit decision.
The last merit decision of record was the Office’s June 11, 2005 decision. Because more than
one year has elapsed between the last merit decision and the filing of this appeal on August 30,
2007, the Board lacks jurisdiction to review the merits of this claim.
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for further
review of the merits of her claim on the grounds that her request was untimely filed and failed to
demonstrate clear evidence of error.

FACTUAL HISTORY
On January 12, 2005 appellant, then a 49-year-old special use park coordinator, filed a
traumatic injury claim alleging that on December 13, 2004 she was rear-ended while a passenger
in a government vehicle and sustained a left shoulder condition and a headache.
In an April 25, 2005 letter, the Office informed appellant that the evidence was
insufficient to support her claim and requested additional information.
On June 1, 2005 the Office denied appellant’s claim on the grounds that evidence was
insufficient to establish that she sustained an injury in the performance of duty as there was no
diagnosed condition but did accept that the claimed event occurred.
In a June 12, 2005 letter to the Office, appellant explained the actions she took
subsequent to the accident. Additional emergency room records dated December 13, 2004 were
submitted. An unidentified physician noted that appellant had motor vehicle collision with left
shoulder pain and headache.
On March 8, 2007 appellant requested reconsideration. In a separate March 8, 2007
letter, the employing establishment stated that neither they nor appellant received a copy of the
June 1, 2005 decision.
In a June 6, 2007 nonmerit decision, the Office denied appellant’s request for
reconsideration on the grounds that it was untimely and did not establish clear evidence of error.
LEGAL PRECEDENT
The Office, through regulations, has imposed limitations on the exercise of its
discretionary authority under section 8128(a) of the Federal Employees’ Compensation Act.1
The Office will not review a decision denying or terminating a benefit unless the application for
review is filed within one year of the date of that decision.2 When an application for review is
untimely, the Office undertakes a limited review to determine whether the application presents
clear evidence that the Office’s final merit decision was in error.3 The Office procedures state
that the Office will reopen a claimant’s case for merit review, notwithstanding the one-year filing
limitation set forth in 20 C.F.R. § 10.607, if the claimant’s application for review shows clear

1

5 U.S.C. §§ 8101-8193

2

20 C.F.R. § 10.607; see also Alan G. Williams, 52 ECAB 180 (2000).

3

Veletta C. Coleman, 48 ECAB 367 (1997).

2

evidence of error on the part of the Office.4 In this regard, the Office will limit its focus to a
review of how the newly submitted evidence bears on the prior evidence of record.5
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by the Office. The evidence must be positive, precise and explicit and must
manifest on its face that the Office committed an error. Evidence which does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error.6 It is not enough merely to show that the evidence could be construed so
as to produce a contrary conclusion. This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of the Office. To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinions or establish a clear procedural error, but must be of sufficient
probative value to prima facie shift the weight of the evidence in favor of the claimant and raise
a substantial question as to the correctness of the Office’s decision.7 The Board makes an
independent determination of whether a claimant has submitted clear evidence of error on the
part of the Office such that the Office abused its discretion in denying merit review in the face of
such evidence.8
ANALYSIS
Appellant claims that she never received the June 1, 2005 decision. She did not assert
that her address changed or that the address used by the Office was otherwise incorrect. The
address used by the Office in its June 1, 2005 decision is the same as the address of record and
the same as the one appellant used in her July 12, 2005 letter. The Board has found that, in the
absence of evidence to the contrary, a letter properly addressed and mailed in the due course of
business, such as in the course of the Office’s daily activities, is presumed to have arrived at the
mailing address in due course. This is known as the mailbox rule.9 Other than the employer’s
statement that the June 1, 2005 decision had not been received, appellant submitted no evidence
substantiating why the presumption would not apply. Whether or not the employer received the
decision on appellant’s claim is not relevant to the issue of whether appellant’s decision letter
was properly addressed and mailed in the due course of business. Therefore the Board finds that
appellant is presumed to have received the June 1, 2005 decision.

4

See Gladys Mercado, 52 ECAB 255 (2001). Section 10.607(b) provides: [The Office] will consider an
untimely application for reconsideration only if the application demonstrates clear evidence of error on the part of
[it] in its most recent decision. The application must establish, on its face, that such decision was erroneous.
20 C.F.R. § 10.607(b).
5

See Nelson T. Thompson, 43 ECAB 919 (1992).

6

Leon J. Modrowski, 55 ECAB 196 (2004); Dorletha Coleman, 55 ECAB 143 (2003).

7

Id.

8

Pete F. Dorso, 52 ECAB 424 (2001); John Crawford, 52 ECAB 395 (2001).

9

Jeffrey M. Sagrecy, 55 ECAB 724 (2004).

3

The Office properly determined that appellant failed to file a timely application for
review. The Office’s procedures provide that the one-year time limitation period for requesting
reconsideration begins on the date of the original Office decision. A right to reconsideration
within one year also accompanies any subsequent merit decision on the issues.10 In this case,
appellant’s March 8, 2007 letter requesting reconsideration was submitted more than one year
after the last merit decision of record, June 1, 2005, and thus, it was untimely. Consequently, she
must demonstrate clear evidence of error by the Office in denying her traumatic injury claim.11
Under the clear evidence of error standard it is not enough that evidence could be
construed to provide a contrary conclusion but must be of sufficient probative value to shift the
weight of the evidence in favor of appellant and raise a substantial question as to the correctness
of the merits of the Office’s decision.12 The weight of the evidence has not been shifted in favor
of appellant. On its face the evidence submitted does not establish that appellant sustained a
traumatic injury in the performance of duty. The Office accepted that the incident occurred as
alleged but found that the medical evidence did not establish that appellant had a diagnosed
condition as a result of the incident. In support of her untimely request for reconsideration,
appellant submitted an emergency room note wherein a physician stated that appellant had a
headache and left shoulder pain. However, a physician’s mere diagnosis of pain does not
constitute a basis for payment of compensation,13 and is clearly of insufficient probative value to
shift the weight of the evidence in favor of appellant and raise a substantial question as to the
correctness of the merits of the Office’s decision. Therefore the Office did not abuse its
discretion when it found that appellant had not established clear evidence of error.
CONCLUSION
The Board finds that the Office properly determined that appellant’s request for
reconsideration was untimely filed and did not establish clear evidence of error.

10

Supra note 3.

11

20 C.F.R. § 10.607(b); Donna M. Campbell, 55 ECAB 241 (2004).

12

See supra note 3.

13

Robert Broome, 55 ECAB 493 (2004).

4

ORDER
IT IS HEREBY ORDERED THAT the June 6, 2007 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 12, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

